El Juez Asociado Señor ’Wolf,
emitió la opinión del tribunal.
Emilio Segarra fué acusado y convicto de portar un arma prohibida, es decir, un machete. Al dictar su senten-cia la corte de distrito dijo:
"Mientras el acusado portaba el arma en las funciones de su cargo estaba dentro de ley, estaba portándola legalmente; pero desde el momento en que- esa arma la empleó para otros fines, ya desde este momento, aun estando dentro de la finca a su cargo, es-taba portando el arma ilegalmente, estaba usándola para fines de ofensa y defensa. Entiende la Corte que en esas condiciones debe declarar a este acusado y así lo declara culpable de un delito de Portar Armas Prohibidas, lo condena a sufrir una pena de 45 días de cárcel, sin costas.”
 Covenimos con el fiscal de esta corte en que la prueba solamente tendía a demostrar que el acusado por-taba el arma en cumplimiento de sns quehaceres ordinarios. No estamos de acnerdo con la corte inferior en que el uso ilegal del machete hacía que el acusado fuera culpable de portar un arma según lo prohíbe la ley. Si el acusado hizo uso indebido de sn arma, él era culpable de un delito, pero no, del delito impntádole.
Según el razonamiento de la corte inferior cualquier *117funcionario u otra persona autorizada para portar armas sería igualmente culpable si usara el arma en forma inde-bida. Lo que la ley probibe es la portación ilegal y no el uso ilegal.

Debe revocarse la sentencia apelada y absolverse di acu-sado.

El Juez Asociado Sr. Hutchison no tomó parte en la resolución de este caso.